     Case 3:20-cv-01969-BAS-MDD Document 2 Filed 10/14/20 PageID.26 Page 1 of 3



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAUL VELASQUEZ JR.,                                       Case No. 20-cv-1969-BAS-MDD
12                                          Plaintiff,
                                                               ORDER DISMISSING ACTION
13           v.                                                WITHOUT PREJUDICE AND
                                                               GRANTING LEAVE TO PREPAY
14   SEAMON, et al.
                                                               FILING FEE OR MOVE FOR IN
15                                      Defendants.            FORMA PAUPERIS STATUS
16
17
18
            Plaintiff Saul Velasquez, Jr., currently incarcerated at California State Prison,
19
     Sacramento, and proceeding pro se, has filed this civil rights action alleging that he
20
     received inadequate medical care while incarcerated at the R.J. Donovan Correctional
21
     Facility, located in San Diego, California. (ECF No. 1.)
22
     I.     Failure to Pay Filing Fee or Request IFP Status
23
            All parties instituting any civil action, suit or proceeding in a district court of the
24
     United States, except an application for writ of habeas corpus, must pay a filing fee of
25
     $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
26
27
            1
             In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of
28   $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule,

                                                         -1-
                                                                                                       20cv1969
     Case 3:20-cv-01969-BAS-MDD Document 2 Filed 10/14/20 PageID.27 Page 2 of 3



1    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
2    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
3    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
4    even if he is granted leave to commence his suit IFP, he remains obligated to pay the entire
5    filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
6    regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2);
7    Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
8            Plaintiff has not prepaid the $400 in filing and administrative fees required to
9    commence this civil action, nor has he submitted a properly supported Motion to Proceed
10   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
11   § 1914(a); Andrews, 493 F.3d at 1051.
12   II.     Conclusion and Order
13           For the reasons set forth above, the Court hereby:
14           (1) DISMISSES this action sua sponte without prejudice for failure to pay the $400
15   civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to 28
16   U.S.C. §§ 1914(a) and 1915(a); and
17           (2) GRANTS Plaintiff forty-five (45) days leave from the date of this Order:
18                  (a) prepay the entire $400 civil filing and administrative fee in full; or
19                  (b) complete and file a Motion to Proceed IFP which includes a certified copy
20                     of his trust account statement for the 6-month period preceding the filing
21                     of his Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
22   Plaintiff’s payment or motion must be received by the Court on or before November 30,
23   2020.
24           IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
25   with this Court’s approved form, “Motion and Declaration in Support of Motion to Proceed
26   In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
27
     § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                       -2-
                                                                                                      20cv1969
     Case 3:20-cv-01969-BAS-MDD Document 2 Filed 10/14/20 PageID.28 Page 3 of 3



1    and submit the enclosed Motion to Proceed IFP on or before November 30, 2020, this
2    action will remain dismissed without prejudice based on Plaintiff’s failure to satisfy 28
3    U.S.C. § 1914(a)’s fee requirements and without further Order of the Court.
4          IT IS SO ORDERED.
5
6    DATED: October 13, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
                                                                                       20cv1969
